DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 – 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al (U.S. Patent No. 6,422,269) in view of Baxi et al (U.S. Patent Application Publication No. 2011/0017338 A1).
With regard to Claim 1, Johansson et al disclose a tubing (pipe; column 1, lines 10 – 11) comprising an inner PEX layer (column 3, lines 19 – 25) and an outer polyethylene layer that is identical to the inner PEX layer (external ring of the same material as the inner core; column 4, lines 7 – 10) and a barrier layer to prevent oxygen diffusion comprising a known barrier layer (column 3, lines 27 – 35); an inner adhesive layer is disclosed (creates adhesion between the inner PEX layer and the barrier layer; column 3, lines 49 – 56); and an outer adhesive layer is disclosed (column 3, lines 49 – 56). Johansson et al do not disclose aluminum. However, Baxi et al disclose that aluminum is well – known in the art as an oxygen barrier layer (vapor barrier layer; paragraph 0017). It would have been obvious for one of ordinary skill in the art to provide for a barrier layer comprising an intermediate aluminum tube, in order to provide a known oxygen barrier layer as taught by Baxi et al.
With regard to Claims 2 – 3, the thickness of the inner PEX layer is 1.8 – 5 mm (column 3, lines 57 – 61 of Johansson et al). A thickness of the tubing that is greater than 3.60 mm, 
With regard to Claim 4, the thickness of the aluminum tube is 25 – 250 m (column 3, lines 57 – 61 of Johansson et al). A thickness of the tubing that is greater than 0.19 mm, and that therefore comprises a thickness of 0.19 mm, is not explicitly disclosed. However, although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 5, the thickness of the inner PEX layer is 1.8 – 5 mm (column 3, lines 57 – 61 of Johansson et al). A thickness of the tubing that is greater than 2.75 mm, and that therefore comprises a thickness of 2.45 to 2.75, is not explicitly disclosed. However, although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6, the thickness of the inner PEX layer is 1.5 – 25 mm (column 3, lines 57 – 61 of Johansson et al). An outer diameter of the tubing that comprises a distance of 24 mm is therefore disclosed.
.

3. 	Claims 8 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al (U.S. Patent No. 6,422,269) in view of Baxi et al (U.S. Patent Application Publication No.
2011/0017338 A1) and further in view of Pakkanen et al (U.S. Patent Application Publication No. 2011/0318516 A1).
Johansson et al and Baxi et al disclose tubing as discussed above. With regard to Claim 8, Johansson et al and Baxi et al fail to disclose carbon black particles. However, Pakkanen et al teach that carbon black is a pigment that is well – known in the art (generally used; paragraph 0101) for PEX pipe (paragraphs 0021 – 0022). It would have been obvious for one of ordinary skill in the art to provide for carbon black, to provide a pigment that is well – known in the art.
With regard to Claim 9, Pakkanen et al do not teach carbon black in the amount of approximately 20% by weight. However, Pakkanen et al teach carbon black typically in the amount of 0.5 to 5% by weight (paragraph 0101). The amount of carbon black is therefore not limited to 0.5 to 5% by weight. It would have been obvious for one of ordinary skill in the art to provide for carbon black in the amount of approximately 20% by weight, depending on the desired amount of dark pigmentation, as Pakkanen et al teach carbon black typically in the amount of 0.5 to 5% by weight. The outer polyethylene layer would therefore absorb and transform ultraviolet radiation into thermal energy dissipated throughout the composite tubing, as stated in paragraph 0019 of the instant specification.


4.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated February 25, 2021, that Johansson et al fail to disclose an outer polyethylene layer that is the entire length of the tubing.
However,  an outer polyethylene layer that is the entire length of the tubing is not claimed.
Applicant also argues, on page 7, that the inner layer and outer layer of the claimed invention are different materials.
However, an outer layer that is non – crosslinked is not claimed.
Applicant also argues on page 7 that the thickness of Claim 2 is not disclosed. 
However, because the outer layer is identical to the inner layer, the outer layer has the same thickness as the inner layer. A thickness is therefore disclosed that overlaps the claimed thickness.
Applicant also argues, on page 8, that it would not have not have been obvious for one of ordinary skill in the art to provide for the claimed amount of carbon black, because it is substantially greater than 5%, instead of slightly above 5%.
However, the disclosed amount of carbon black is a typical amount; the invention is therefore not limited to the disclosed amount. Furthermore, because the claimed amount is an approximate amount, it is unclear exactly how much greater than 5% the claimed amount is.


	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).